Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen S. Roche (Registration Number 52,176) on 21 April 2021.
The following claims are amended as:
1.	(Currently Amended) A computing apparatus comprising:
	one or more computer readable storage media;
	a processing system operatively coupled with the one or more computer readable storage media; and
	a presentation program comprising program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the computing apparatus to at least:
	open a presentation file on the computing apparatus, wherein the presentation file comprises a slide container that includes slide data and an image file;
	in an editing mode and on the computing apparatus: display a slide that includes an image produced from the image file; receive a hotspot designation of only a portion of the image rendered on the slide; and associate the hotspot designation with the image file located in the slide container; and
in a presentation mode and on the computing apparatus: display the slide including the image produced from the image file; receive input while in the presentation mode that comprises a selection of the portion of the image associated with the hotspot designation, in response to the user input[[,]] read a portion of the image file in memory and generate a zoomed-in version of the image from the portion of the image file read from the memory, and display the zoomed-in version of the image in the slide.

3.	(Currently Amended) The computing apparatus of claim 1 wherein 

 the user input comprises a touch gesture.

8.	(Currently Amended) A method of operating a presentation application on a computing device, the method comprising:
	in an editing mode and on the computing device, rendering a slide of the presentation application based at least on a slide container associated with the slide, wherein the slide container includes an image file and the slide includes an image produced from the image file;
in the editing mode and on the computing device, receiving a hotspot designation of only a portion of the image displayed on the slide;
	in the editing mode and on the computing device, associating the hotspot designation with the image file located in the slide container;
in a presentation mode and on the computing device, rendering the slide based at least on the slide container associated with the slide, wherein the slide includes the image produced from the image file;
in the presentation mode and on the computing device, and in response to a selection of the portion of the image associated with the hotspot designation, rendering a zoomed-in version of the image by at least: reading at least a portion of the image file in memory  and generating the zoomed-in version of the image from at least the portion of the image file read from the memory; and
	in the presentation mode and on the computing device, displaying the zoomed-in version of the image in the slide.

10.	(Currently Amended) The method of claim 8 wherein 

 the selection comprises a touch gesture.

15.	(Currently Amended) One or more non-transitory computer readable storage media having stored thereon program instructions that, when read and executed by a processing system, direct a computing device to at least:
	in an editing mode and on the computing device, render a slide of a presentation program based at least on a slide container, wherein the slide container includes an image file and the slide includes an image produced from the image file;
	in the editing mode and on the computing device, associate a hotspot with a portion of the image rendered on the slide;
	in a presentation mode and on the computing device, render the slide based at least on the slide container associated with the slide, wherein the slide includes the image produced from the image file;
in the presentation mode and on the computing device, present the hotspot in the slide; 
	when the hotspot is invoked and the presentation program is in the presentation mode and on the computing device, autonomously render, in memory from the image file, a zoomed-in version of the image by at least: reading at least a portion of the image file in the memory and generating the zoomed-in version of the image from at least the portion of the image file read from the memory; and
in the presentation mode and on the computing device, present, in the slide, the zoomed-in version of the image.

17.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 15 wherein 

 the invocation of the hotspot comprises a touch gesture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                      
/BEAU D SPRATT/Primary Examiner, Art Unit 2143